DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Please enter all of the claims filed on 03/23/2022 as is, except claim 13. Please amend the claim 13 as show below.

13. (Currently Amended) The method of claim [[12]] 11, wherein the bandwidth capacity
is based on a service level associated with the eSSD.

Allowable Subject Matter
Claims 1-4, 11, 13-14, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, and 21, among other things, teach a system, comprising: at least one Ethernet solid-state drive (eSSD); an Ethernet switch coupled to an Ethernet port of the at least one eSSD; and a controller coupled to the at least one eSSD and the Ethernet switch, wherein the controller comprises a baseboard management controller, the controller configured to: store, in a policy data structure of the controller, bandwidth information for the eSSD in a policy table; and program the Ethernet switch to provide a predetermined bandwidth to the eSSD by rate limiting user data transfers through the Ethernet switch, wherein the predetermined bandwidth is based on a bit error rate and a temperature associated with the eSSD; wherein the Ethernet switch is configured to rate limit user data transfers to the eSSD through the Ethernet switch. All of the steps recited in each of the claims are required to be executed and all of the limitations in each of the claims are given patentable weight. The present invention distinguishes over the art of record in that none of the art of record discloses, individually or in reasonable combination, the recited limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449